 

Exhibit 10.49

 

AMENDMENT NO. 13 AND TERMINATION AGREEMENT (this “Amendment”), dated as of
October 25, 2004, by and among PW EAGLE, INC., a Minnesota corporation (the
“Company”) and the investors party to the Securities Purchase Agreement referred
to below on the date hereof (the “Investors”).

 

WHEREAS, the Company and the Investors are parties to a Securities Purchase
Agreement, dated as of September 20, 1999 (as amended, supplemented or otherwise
modified through the date hereof, including pursuant to Amendments No.1 through
No. 12, the “Purchase Agreement”) pursuant to which the Investors purchased
$32,500,000 principal amount of the Company’s senior subordinated notes; and

 

WHEREAS, the Company desires to pay the Investors $37,304,577 representing the
unpaid principal balance, plus accrued but unpaid interest and applicable
prepayment premium such that all Obligations under the Notes and the Purchase
Agreement are satisfied in full;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Amendment shall have the meanings given to them in the Purchase Agreement.

 

2. Termination of Agreement. The Investors hereby agree that all provisions of
the Purchase Agreement, including Section 12.2, are terminated and shall be of
no further force and effect and that all Obligations of the Company under the
Notes and the Purchase Agreement are satisfied in full; provided, however, that
each indemnity and expense reimbursement provision in the Notes and the Purchase
Agreement shall survive and; provided, further, that to the extent an Obligor
makes a payment or payments to the Investors under the Notes or the Purchase
Agreement, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy,
insolvency or similar state or United States federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
Obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been received by
the Investors.

 



--------------------------------------------------------------------------------

3. Agreement upon Amounts. The Investors and the Company hereby agree as
follows:

 

(a) as of October 25, 2004, the aggregate unpaid principal balance (including
without limitation, the Deferred Interest Amount) of the Notes equals
$36,306,158,

 

(b) as of October 25, 2004, the aggregate amount of unpaid, due and owing
interest in respect of the Notes equals $635,358, and

 

(c) as of October 25, 2004, the Applicable Prepayment Premium in respect of the
Notes being repaid equals $363,062.

 

4. Return of Notes; Further Assurances. The Investors agree to return to the
Company all originally executed Notes and Subsidiary Guarantees and, upon
written request by the Company, to execute such documents and other instruments
and take such further actions as may reasonably be required or desirable to
carry out the provisions hereof and consummate the transactions contemplated
hereby.

 

5. Effectiveness of this Amendment. This Amendment shall become effective on the
date (the “Effective Date”) when:

 

(a) all amounts set forth in Section 3 above shall have been received by the
Investors,

 

(b) the Company and the Investors shall have signed a counterpart hereof
(whether the same or different counterparts), and

 

(c) the Company shall have paid all fees and expenses of O’Melveny & Myers LLP
incurred by the Investors in connection with or relating to the preparation,
execution or delivery of this Amendment to the extent the amount thereof has
been provided to the Company prior to the execution and delivery of this
Amendment.

 

6. Mutual Release.

 

(a) The Company, on behalf of itself, its subsidiaries and their respective
successors, assigns, and other legal representatives, hereby, jointly and
severally, absolutely, unconditionally and irrevocably releases, remises and
forever discharges the Investors, their successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (the Investors and all such other parties being hereinafter
referred to collectively as the “Investor Releasees” and individually as an
“Investor Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which the
Company, its subsidiaries, or any of their respective successors, assigns, or
other legal representatives may now or hereafter own,

 

2



--------------------------------------------------------------------------------

hold, have or claim to have against the Investor Releasees or any of them for,
upon, or by reason of any nature, cause or thing whatsoever which arises at any
time on or prior to the Effective Date, for or on account of, or in relation to,
or in any way in connection with the Note Documents, as amended and supplemented
through the Effective Date.

 

(b) Subject to the Company’s obligations pursuant to Section 2 hereof, each of
the Investors, on behalf of itself, its subsidiaries and its respective
successors, assigns, and other legal representatives, hereby, releases, remises
and forever discharges the Company, its successors and assigns, and its present
and former shareholders, affiliates, subsidiaries, directors, officers,
employees, agents and other representatives (the Company and all such other
parties being hereinafter referred to collectively as the “Company Releasees”
and individually as a “Company Releasee”), of and from all Claims of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which such Investors, or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Company Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the Effective
Date, for or on account of, or in relation to the amount of principal, accrued
interest, prepayment premiums, fees, costs and other expenses payable to the
Investors prior to and including the date hereof.

 

(c) Except as set forth in Section 2 above, each of the Investors and the
Company, for itself and its representatives and assigns, understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(d) Except as set forth in Section 2 above, each of the Investors and the
Company, for itself and its representatives and assigns, agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final and
unconditional nature of the release set forth above.

 

(e) Except as set forth in Section 2 above, each of the Investors and the
Company, on behalf of itself, its subsidiaries and their respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, jointly and severally, covenants and agrees with each Company
Releasee or Investor Releasee, as the case may be, that it will not sue (at law,
in equity, in any regulatory proceeding or otherwise) any Company Releasee or
Investor Releasee, as the case may be, on the basis of any Claim released,
remised and discharged by such party pursuant to this Section 6. If the Company
or its subsidiaries violates the foregoing covenant, the Company agrees to pay,
in addition to such other damages as any Investor Releasee may sustain as a
result of such violation, all attorneys’ fees and costs incurred by any Investor

 

3



--------------------------------------------------------------------------------

Releasee as a result of such violation. If an Investor or its representatives or
assigns violates the foregoing covenant, such Investor agrees to pay, in
addition to such other damages as any Company Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Company
Releasee as a result of such violation.

 

7. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Facsimile counterpart
signatures to this Amendment shall be acceptable and binding.

 

(b) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.

 

(c) The headings used herein are for convenience of reference only and shall not
affect the construction of, nor shall they be taken into consideration in
interpreting, this Amendment.

 

* * *

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
AMENDMENT NO. 13 AND TERMINATION AGREEMENT to be duly executed and delivered as
of the date first above written.

 

PW EAGLE, INC. By:  

/s/ Dobson West

   

Name: Dobson West

   

Title: Secretary

J.P. MORGAN PARTNERS (23A SBIC), LLC By:   J.P. MORGAN PARTNERS (23A SBIC
MANAGER), INC., Its Managing Member By:  

/s/ Richard Waters

   

Name: Richard Waters

   

Title:

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:   Babson Capital Management, LLC
as Investment Advisor By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Managing Director

MASSMUTUAL CORPORATE INVESTORS By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Vice President

 

S-1



--------------------------------------------------------------------------------

The foregoing is executed on behalf of MassMutual Corporate Investors, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not personally binding upon, nor shall
resort to be had to the property of, any of the Trustees, shareholders,
officers, employees or agents of such Trust, but the Trust’s property only shall
be bound. MASSMUTUAL PARTICIPATION INVESTORS By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Vice President

The foregoing is executed on behalf of MassMutual Participation Investors,
organized under a Declaration of Trust, dated April 7, 1988, as amended from
time to time. The obligations of such Trust are not binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust individually, but the Trust’s assets and
property only shall be bound. MASSMUTUAL CORPORATE VALUE PARTNERS LIMITED

By:

  Babson Capital Management, LLC under delegated authority from Massachusetts
Mutual Life Insurance Company, as Investment Manager By:  

/s/ Charles C. McCobb, Jr.

   

Name: Charles C. McCobb, Jr.

   

Title: Managing Director

 

S-2